Per Curiam.
This matter arose by way of petition of the relator under authorization from the White County Bar Association to restrain and enjoin the unauthorized practice of law of the respondent Clara Meyer. Thereafter, Hon. Frederick E. Rakestraw, Judge of the Fulton Circuit Court, was appointed commissioner. This cause was submitted to the commissioner on stipulation of facts, pleadings, exhibits and depositions. The following were the findings of fact:
*4941. That Clara Meyer is employed as a secretary in the law office of Cowger, Vaughan & Vaughan in Monticello, White County, Indiana.
2. That said Clara Meyer has not been admitted to the practice of law in the State of Indiana.
3. That Clara Meyer is frequently the only person in said law offices of Cowger, Vaughan & Vaughan.
4. That said Clara Meyer personally interviews clients in said law offices for the purpose of obtaining information to be used in the preparation of legal instruments and documents to be used in the conduct of court procedures. That in many cases said Clara Meyer is the only person in said law offices who has contact with the clients.
5. That much of the legal work in said offices is handled by various of the lawyers, either by telephone conversation with said Clara Meyer or by personal consultation with said Clara Meyer out of the presence of the clients and without benefit of any client lawyer interview.
On December 18, 1967 a motion to dismiss was filed with this court with an affidavit by the employer of the said respondent indicating the question involved is now moot. The said affidavit has received the approval and agreement of the attorney general’s office of the State of Indiana and the Indiana State Bar Association. The matter being moot, the petition is hereby dismissed.
Note. — Reported in 233 N. E. 2d 242.